DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites “and a output unit” which should be changed to “and an output unit”.
Claims 15 and claim 16 recite “controller is configured to calculates” should be changed to “controller is configured to calculate”. 
Claim 20, line 2, “Wherein” should be changed to “wherein”.
Claim 24 recites “by the controller; and a report step […] . wherin the first timing[…]”. However, Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “output unit” in claim 1. The claim does not provide any structures towards the output unit so the examiner has turned to the specification for details for this limitation. The specification, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 14 recites the limitation “a sensor to acquire a biological signal, a controller to presume a status…and a[n] output unit configured to output an alarm when the status of the user is abnormal”; it is unclear and confusing whether the output unit determines if the status of the user is abnormal or if the controller makes this determination.
Claim 14 recites “controller to presume a step of the user only around a first timing …being when the user wakes up”; it is unclear how the controller determines if the user has woken up. Does the controller use biological signal to make this determination, does it use motion sensors, video cameras, time of the day or is it operated by the user? 
Claims 14-18 and 20 all recite “to presume”; it is unclear what “presume” is whether it requires any actual calculations, determinations, or not. Clarification is respectfully requested.
Dependent claims 15-22 are rejected for reconfiguring the controller of claim 14. It is unclear whether the controller is still configured to perform the limitations of the independent claim or not. The suggested language for dependent claims are “wherein the controller is further configured”. 
Claim 15 recites the limitation “presume the status of the user on the basis of the heart rate or the respiratory rate of the user”; it is unclear and confusing as to what function the non-selected data serves to provide. For example, if the status is based on the heart rate only, what function, if any does the respiratory rate serve to provide? 
Claim 16 recites the limitation of “calculate[ing] a heart rate, a respiratory rate, an amount of activity, whether the user is on the bed or not, a respiratory event index and a 
Claim 16 recites the limitation “the controller is configured to calculates a heart rate, a respiratory rate, an amount of activity of the user, whether the user is on the bed or not[…]; it is unclear as to how the controller is configured to calculate parameters when a user is not on the bed. The sensor only on acquires data when the user is on the bed and the system does not state that it includes memory or stored data to remedy the missing parameters. It is unclear how the controller determines data when the user is not on the bed. 
Claim 18 depends from claim 16 and inherits the same deficiency.
Claim 19 recites “the biological signals” in line 2. It is unclear if this is the same biological signal as in claim 14 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “output unit” in line 1. It is unclear if this is the same output unit as in claim 14 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “a belt-like graph”; it is unclear what a belt-like graph is and what would be considered to be a belt-like graph. Clarification is respectfully requested. 
Claim 20 recites “at least plurality of days”. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “a model for presuming” and “to presume the status”; it is unclear what “presume” is whether it requires any actual calculations, determinations, or not. Clarification is respectfully requested.
Claim 22 recites the limitation “the requirement is a requirement…”; it is unclear and confusing if the requirement is related to the biological signal or if the requirement is a requirement that is related to the biological signal. 
Claim 22 recites “to judge the status of the user is abnormal”; is unclear and confusing if “judge” is meant to be the determination of the status of the user or not. Additionally, the claim fails to recite what determines the “normal” condition. 
Claim 23 recites “the requirement” in line 2, it is unclear whether this is the same as “as a plurality of requirements in claim 22 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites “a latest period” in line 6, it is unclear if this is the same as “a latest period” in line 3 or not. There is insufficient antecedent basis for this limitation in the claim.
Claims 15-23 are rejected for inheriting the same deficiency. 
Claim 24 recites “a reporting method in a device capable of reporting an abnormality if a status of a user being abnormal” it is unclear what, if anything, happens if the status of a user is normal. Does the device of the method not function?
Claim 24 recites “a status of the user” in line 5; it is unclear if this is the same a status of the user as in line 1-2 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites “output device” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 appears to be missing a critical step. Claim 24 recites the limitation “a status of the user only around a first timing every day on the basis of the biological signal… wherein the 
Claim 24 recites “a presumption step of presuming”; it is unclear what “presume” is whether it requires any actual calculations, determinations, or not. Clarification is respectfully requested.
Claims 25-28, 30-31 all recite “presume[ing]”; it is unclear what “presume” is whether it requires any actual calculations, determinations, or not. Clarification is respectfully requested.
Claim 25 recites the limitation “presume the status of the user on the basis of the heart rate or the respiratory rate of the user”; it is unclear and confusing as to what function the non-selected data serves to provide. For example, if the status is based on the heart rate only, what function, if any does the respiratory rate serve to provide? 
Claim 25 recites “wherein the a presumption step” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation of “calculate[ing] a heart rate, a respiratory rate, an amount of activity, whether the user is on the bed or not, a respiratory event index and a periodic body movement index”; it is unclear what function, if any these additional determinations will provide. claim 16 appears to require determining parameters without showing how or what the purpose of the determined parameters are. 
Claim 26 recites “wherein the a presumption step” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites “wherein the a presumption step” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites “the biological signals” in line 2. It is unclear if this is the same biological signal as in claim 24 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites “a belt-like graph”; it is unclear what a belt-like graph is and what would be considered to be a belt-like graph. Clarification is respectfully requested. 
Claim 30 recites “at least plurality of days”. There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites “wherein the a presumption step” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites “wherein the a presumption step” in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation “the requirement is a requirement…”; it is unclear and confusing if the requirement is related to the biological signal or if the requirement is a requirement that is related to the biological signal. 
Claim 31 recites “to judge the status of the user is abnormal”; is unclear and confusing if “judge” is meant to be the determination of the status of the user or not. Additionally, the claim fails to recite what determines the “normal” condition. 
Claim 33 recites “a latest period” in line 6, it is unclear if this is the same as “a latest period” in line 3 or not. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 25-32 are rejected for inheriting the same deficiency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 20150164438 granted to Halperin et al. (hereinafter “Halperin”).
Regarding claim 14, Halperin discloses a device (e.g. fig. 2, “control unit 14”) comprising: a sensor configured to acquire a biological signal of a user on a bed (e.g. para 0119 “control unit 14 is coupled to one or more additional sensors 60 applied to patient 12”, fig. 2 showing the patient being positioned on a bed. para 0121 “sensor 30 may be placed under a mattress of a bed”); a controller configured to presume a status of the user only around a first timing every day on the basis of the biological signal (e.g. para 0130 “system 10 is configured to monitor clinical parameters of the patient, and to generate alerts and/or reports in response thereto” and 0131 “pattern analysis module 16 derives a score for each parameter…optionally combines the scores”), the first timing being a timing the user wakes up (it is noted that the language here as well as “only around a first timing every day on the basis of the biological signal” is non-

Regarding claim 15, Halperin discloses the device according to claim 14, wherein the controller is configured to calculates a heart rate and a respiratory rate of the user from the biological signal (e.g. para 0122 “a breathing pattern analysis module 22, a heartbeat pattern analysis module 23”), and the controller is configured to presume the status of the user on the basis of the heart rate or the respiratory rate of the user (e.g. para 0130 “system 10 is configured to monitor clinical parameters of the patient, and to generate alerts and/or reports in response thereto” and 0131 “pattern analysis module 16 derives a score for each parameter…optionally combines the scores”).  

Regarding claim 16, Halperin discloses the device according to claim 14, wherein the controller is configured to calculates a heart rate (e.g. para 0122 “heartbeat pattern analysis module 23”), a respiratory rate (e.g. para 0122 “a breathing pattern analysis module 22”), an amount of activity of the user (e.g. para 0122 “restlessness analysis module 28”), whether the user is on the bed or not (e.g. para 0139), a respiratory event index (e.g. fig. 6) and a periodic body movement index from the biological signal (e.g. para 0145), and the controller is configured to presume the status of the user on the basis of at least the two of the heart rate, the respiratory rate, and the amount of activity, whether the user is on the bed or not, a 


Regarding claim 17, Halperin discloses the device according to claim 14, wherein the controller is configured to calculate a biological information value from the biological signal, and the controller is configured to presume the status of the user by weighting the biological information value in accordance with a type of the sensor (e.g. paras 0131, 0135-0137).  

Regarding claim 18, Halperin discloses the device according to claim 16, wherein the controller is configured to calculate a biological information value from the biological signal, and the controller is configured to presume the status of the user by weighting the biological information value in accordance with a type of the sensor (e.g. paras 0131, 0135-0137).    

Regarding claim 19, Halperin discloses the device according to claim 14, further comprising: a memory configured to store the biological signals of at least one week, and wherein the sensor is provided between the bed and a mattress on the bed (e.g. para 0128).  

Regarding claim 20, Halperin discloses the device according to claim 19, Wherein output unit is configured to output a belt-like graph (e.g. para 0245, figs 6-8) expressed daily in accordance with the biological signals stored in the memory for at least plurality of days (e.g. para 0131 “The combined score is compared to one or more threshold values (which may or may not be predetermined) to determine whether an episode is predicted, currently occurring, 

Regarding claim 21, Halperin discloses the device according to claim 14, further comprising: a generator configured to generate a model for presuming the status of the user by machine learning using the biological signal, and wherein the controller is configured to presume the status of the user by inputting the biological signals into the model (e.g. para 0131 “pattern analysis module 16 may perform such learning by analyzing parameters measured prior to previous clinical events.”; it is noted that machine learning also uses previous learned data in determining trends and patterns.).  

Regarding claim 22, Halperin discloses the device according to claim 14, wherein the controller is configured to determine the status of the user is abnormal if a plurality of requirements are satisfied, the controller is configured to determine the status of the user is normal even if one of the requirements is satisfied, and the requirement is a requirement related to the biological signal to judge the status of the user is abnormal (e.g. para 0131 “The combined score is compared to one or more threshold values (which may or may not be predetermined) to determine whether an episode is predicted, currently occurring, or neither predicted nor occurring, and/or to monitor the severity and progression of an occurring episode.”).  

Regarding claim 23, Halperin discloses the device according to claim 22, wherein the requirement correspond to one of the following parameters is abnormal, (1) an average respiratory rate for a latest period, (2) a difference between the latest and past average values of the average respiratory rate during the night, (3) an average heart rate for a latest period, (4) a difference between the latest and past average values of the average heart rate during the night, (5) a fluctuation of the respiratory rate during the night, (6) a fluctuation of heart rate during the night, (7) a difference between the latest and past average values of the average amount of activity during the night, (8) an average amount of activity for the latest period (e.g. para (e.g. para 0122 “a breathing pattern analysis module 22, a heartbeat pattern analysis module 23”; it is noted that only one of the limitations is required).  


Regarding claim 24, Halperin discloses a reporting method (e.g. para 0026) in a device (e.g. fig. 2, “control unit 14”) capable of reporting an abnormality if a status of a user being abnormal, the device including a sensor, a controller, and a output unit (e.g. para 0119, 0121 fig. 2 “sensor 30 may be placed under a mattress of a bed”, also see claim 14), the reporting method comprising: an acquisition step of acquiring a biological signal of the user on a bed (e.g. para 0119 “control unit 14 is coupled to one or more additional sensors 60 applied to patient 12”, fig. 2 showing the patient being positioned on a bed. para 0121 “sensor 30 may be placed under a mattress of a bed”), by the sensor (e.g. para 0119 “control unit 14 is coupled to one or more additional sensors 60 applied to patient 12”); a presumption step of presuming a status of the user only around a first timing every day on the basis of the biological signal, by the controller (e.g. para 0130 “system 10 is configured to monitor clinical parameters of the 


Regarding claim 25, Halperin discloses the reporting method according to claim 24, further comprising a calculating step of calculating a heart rate and a respiratory rate of the user from the biological signal, and wherein the a presumption step of presuming the status of the user on the basis of the heart rate or the respiratory rate of the user (e.g. para 0122 “a breathing pattern analysis module 22, a heartbeat pattern analysis module 23”).

Regarding claim 26, Halperin discloses the reporting method according to claim 24, further comprising a calculating step of calculating a heart rate  (e.g. para 0122 “heartbeat pattern analysis module 23”), a respiratory rate (e.g. para 0122 “a breathing pattern analysis module 22”), an amount of activity of the user (e.g. para 0122 “restlessness analysis module 28”), whether the user is on the bed or not (e.g. para 0139), a respiratory event index  (e.g. fig. 6) and a periodic body movement index from the biological signal (e.g. para 0145), and wherein the a presumption step of presuming the status of the user on the basis of at least the two of the heart rate, the respiratory rate, and the amount of activity, whether the user is on the bed 


Regarding claim 27, Halperin discloses the reporting method according to claim 24, further comprising a calculating step of calculating a biological information value from the biological signal, and wherein the a presumption step of presuming the status of the user by weighting the biological information value in accordance with a type of the sensor (e.g. paras 0131, 0135-0137).  

Regarding claim 28, Halperin discloses the reporting method according to claim 26, wherein the calculating step including a step of calculating a biological information value from the biological signal, and the controller is configured to presume the status of the user by weighting the biological information value in accordance with a type of the sensor (e.g. paras 0131, 0135-0137).  

Regarding claim 29, Halperin discloses the reporting method according to claim 24, further comprising: a storing step of storing the biological signals of at least one week in a memory, and wherein the sensor is provided between the bed and a mattress on the bed (e.g. para 0128).  

Regarding claim 30, Halperin discloses the reporting method according to claim 29, wherein the report step of outputting a belt-like graph (e.g. para 0245, figs 6-8) expressed daily 

Regarding claim 31, Halperin discloses the reporting method according to claim 24, wherein the a presumption step including a step of determining the status of the user is abnormal if a plurality of requirements are satisfied by the controller, wherein the a presumption step including a step of determining the status of the user is normal even if one of the requirements is satisfied, and the requirement is a requirement related to the biological signal to judge the status of the user is abnormal (e.g. para 0131 “The combined score is compared to one or more threshold values (which may or may not be predetermined) to determine whether an episode is predicted, currently occurring, or neither predicted nor occurring, and/or to monitor the severity and progression of an occurring episode.”).  

Regarding claim 25, Halperin discloses the reporting method according to claim 24, wherein the requirement correspond to one of the following parameters is abnormal, (1) an average respiratory rate for a latest period, (2) a difference between the latest and past average values of the average respiratory rate during the night, (3) an average heart rate for a latest period, (4) a difference between the latest and past average values of the average heart rate during the night, (5) a fluctuation of the respiratory rate during the night, (6) a fluctuation .   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160217672 A1		YOON; Boo-keun et al.
US 20140371635 A1		Shinar; Zvika et al.
US 20110046498 A1		KLAP; Tal et al.
US 20090227882 A1		Foo; Senglee
US 20070149883 A1		Yesha; Itshak Ben
US 20180206793 A1		AKATSU; Hiroyuki et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792